RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The double patenting rejections made of record in the office action mailed on 03/16/2022 have been withdrawn due to Applicant' s terminal disclaimer in the response filed 07/18/2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barksdale et al. (U.S. Pat. No. 9,127,460) in view of Funayama et al. (U.S. App. Pub. No. 2013/009829) and Lane et al. (U.S. Pub. No. 2006/0251890).
With respect to the preamble, the limitation “for sealing a transition from a metal facia strip to a PVC membrane on a roof”, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the basic structure of the prior art reference is capable of “sealing a transition from a metal facia strip to a PVC membrane on a roof”, then the prior art reference meets the claim limitation even if the structure in the prior art is not being applied as described by the intended use.

Regarding claims 1 and 3, Barksdale et al. teaches a thermoplastic flashing laminate comprising a thermoplastic sheet having a top and bottom surface (Fig. 1, col. 2, line 63-66) wherein the bottom surface includes an adhesive layer (adhesive tape, element 22) which may include a release liner (element 24). (col. 3, line 1- col. 4, line 12). The thermoplastic sheet may be made of PVC (col. 2, lines 15-21). The flashing laminate is applied onto a roof (Fig. 2) containing a metal flashing (element 34) (col. 4, lines 24-37) and a thermoplastic roofing membrane (element 32) such that a part of the thermoplastic roofing membrane is between said roof and said metal flashing element (Fig. 2) and wherein the thermoplastic roofing membrane may also be made of PVC (col. 4, lines 13-23).
Barksdale et al. does not teach that the flashing laminate includes a barrier layer effective to prevent plasticizer migration.
Funayama et al. teaches a solar cell module comprising a PVC backing having an adhesive layer laminated thereon. (Abstract). Funayama et al. teaches that the plasticizers (such as phthalates, par. [0064]) in the PVC tend to migrate to adjacent resin layers provided on the surface of the PVC material. (par. [0031]). In order to prevent migration of the plasticizers into the layers adjacent to the PVC material, Funayama et al. provides a resin layer on the surface of the PVC backing which are effective in preventing plasticizer migration. (par. [0037]-[0038]).
It would have been obvious to one of ordinary skill in the art to apply a phthalate migration prevention layer between the PVC backing and the adhesive layer in Barksdale et al.
One of ordinary skill in the art would have found it obvious to apply a barrier layer between the adhesive and the PVC layer to prevent plasticizer migration into the form adhesive which would impair the adhesive properties thereof.

Funayama et al. does not teach the presence of a primer layer on the surface of the barrier layer.
Lane et al. teaches a pressure sensitive adhesive laminate comprising a first filmic polymer, an adhesive layer and a tackifier layer. (Abstract). Lane et al. teaches applying a barrier layer onto the outer surface of the first filmic layer to prevent migration of constituents into the filmic layer. (par. [0054]). Lane et al. further teaches applying a primer layer between the two layers for enhancing adhesion between the adhesive and filmic layer. (Id.).
It would have been obvious to one of ordinary skill in the art to apply a primer layer onto the surface of the barrier layer.
One of ordinary skill in the art would have found it obvious to provide a primer layer on the surface of the barrier layer in order to improve adhesion between the adhesive and the barrier layer.

With respect to the limitation “a primer layer coating the barrier layer and defining opposing edges across a width”, in view of the combination of teachings of Barksdale and Lane et al., one of ordinary skill in the art would have found it obvious to apply a primer layer between the adhesive and the barrier layer. The barrier layer would have the same dimensions as the adhesive layer in view of the teachings of Lane et al. regarding the need for enhancing the adhesion between the adhesive layer and the barrier layer. The barrier would therefore define two opposing edges (i.e. lateral sides) between its’ width.


    PNG
    media_image1.png
    411
    1189
    media_image1.png
    Greyscale


With respect to the limitation “a pressure-sensitive adhesive layer coating the primer layer and extending from one edge of the primer layer and extending from one edge of the primer layer to an opposing edge of the primer layer to bond to each of the metal facia strip and to the PVC membrane”, as shown in the diagram of Fig. 1 above, the adhesive layer would be applied onto a surface extending between the two edges defining the width of the barrier layer. The limitation “to bond to each of the metal facia strip and the PVC membrane”, the structure shown in Fig. 1 of Barksdale et al. would be capable of being applied in such a manner that it would contact the adhesive on both the metal facia and PVC membrane surfaces (e.g. by shifting the adhesive toward the PVC membrane in Fig. 2 or by applying the adhesive over a larger surface of the strip).


Regarding claims 2, 4 and 7, the thickness of each of the barrier layer and primer layer would be suitably selected to the appropriate thicknesses in Barksdale et al. to provide sufficient barrier effect and priming effect to the thermoplastic sheet, based on the relative thicknesses of the other layers and amounts needed for the primer and barrier layers to achieve their intended effects. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955). MPEP 2144.05 (II).
With respect to the limitation “the pressure-sensitive adhesive layer and the primer layer extend from one edge to an opposing edge of the PVC layer, the pressure-sensitive adhesive disclosed in Barksdale et al. extends in a longitudinal direction between two opposing edges in a length-wise fashion. (par. [0018]). The primer layer would extend to cover the same area as the adhesive in order to provide the enhanced adhesive properties disclosed in Lane et al.

Regarding claims 5-6, the barrier layer material in Funayama et al. includes nitrile rubber (i.e. acrylonitrile). (par. [0040]).
Regarding claims 8, the adhesive layer of Funayama et al. includes adhesive disclosed in several U.S. patents including 6,120,869 which teaches the use of brominated butyl rubber as a principal adhesive constituent. (col. 3, lines 43-57).

Regarding claim 9-10, the roof surface of Barksdale et al. contains the thermoplastic laminate structure. (Fig. 2).
Regarding claim 19, with respect to the preamble, the limitation “for sealing a metal facia strip secured to a PVC membrane on a roof creating a step-off from the metal facia stripe to the PVC membrane”, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the basic structure of the prior art reference is capable of “sealing a transition from a metal facia strip to a PVC membrane on a roof”, then the prior art reference meets the claim limitation even if the structure in the prior art is not being applied as described by the intended use.
Barksdale et al. teaches a thermoplastic flashing laminate comprising a thermoplastic sheet having a top and bottom surface (Fig. 1, col. 2, line 63-66) wherein the bottom surface includes an adhesive layer (adhesive tape, element 22) which may include a release liner (element 24). (col. 3, line 1- col. 4, line 12). The thermoplastic sheet may be made of PVC (col. 2, lines 15-21). The flashing laminate is applied onto a roof (Fig. 2) containing a metal flashing (element 34) (col. 4, lines 24-37) and a thermoplastic roofing membrane (element 32) such that a part of the thermoplastic roofing membrane is between said roof and said metal flashing element (Fig. 2) and wherein the thermoplastic roofing membrane may also be made of PVC (col. 4, lines 13-23).
Barksdale et al. does not teach that the flashing laminate includes a barrier layer effective to prevent plasticizer migration.
Funayama et al. teaches a solar cell module comprising a PVC backing having an adhesive layer laminated thereon. (Abstract). Funayama et al. teaches that the plasticizers (such as phthalates, par. [0064]) in the PVC tend to migrate to adjacent resin layers provided on the surface of the PVC material. (par. [0031]). In order to prevent migration of the plasticizers into the layers adjacent to the PVC material, Funayama et al. provides a resin layer on the surface of the PVC backing which are effective in preventing plasticizer migration. (par. [0037]-[0038]).
It would have been obvious to one of ordinary skill in the art to apply a phthalate migration prevention layer between the PVC backing and the adhesive layer in Barksdale et al.
One of ordinary skill in the art would have found it obvious to apply a barrier layer between the adhesive and the PVC layer to prevent plasticizer migration into the form adhesive which would impair the adhesive properties thereof.

Funayama et al. does not teach the presence of a primer layer on the surface of the barrier layer.
Lane et al. teaches a pressure sensitive adhesive laminate comprising a first filmic polymer, an adhesive layer and a tackifier layer. (Abstract). Lane et al. teaches applying a barrier layer onto the outer surface of the first filmic layer to prevent migration of constituents into the filmic layer. (par. [0054]). Lane et al. further teaches applying a primer layer between the two layers for enhancing adhesion between the adhesive and filmic layer. (Id.).
It would have been obvious to one of ordinary skill in the art to apply a primer layer onto the surface of the barrier layer.
One of ordinary skill in the art would have found it obvious to provide a primer layer on the surface of the barrier layer in order to improve adhesion between the adhesive and the barrier layer.
With respect to the limitation “a pressure-sensitive adhesive layer coating the primer layer and extending between opposing edges a distance sufficient to span the step-off to be bondable to each of the metal facia strip and to the PVC membrane”, the pressure-sensitive adhesive disclosed in Barksdale et al. extends in a longitudinal direction between two opposing edges in a length-wise fashion. (par. [0018]).  The adhesive spans a distance in the length and width directions which would be a capable of being bonded to both the metal facia strip and the PVC membrane shown in Fig. 2. The laminate of Barksdale et al. therefore meets the intended use of being “bondable” as presently claimed.

Claims 1-5, 7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau (U.S. Pat. No. 6,235,363) in view of Lane et al. (U.S. Pub. No. 2006/0251890).
With respect to the preamble, the limitations “for sealing a transition from a metal facia strip to a PVC membrane on a roof”, “for sealing a transition from a non-PVC membrane and a PVC membrane on a roof” and “for sealing a metal facia strip secured to a PVC membrane on a roof creating a step-off from the metal facia strip to the PVC membrane”, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the basic structure of the prior art reference is capable of “sealing a transition from a metal facia strip to a PVC membrane on a roof” or being “secured to a PVC membrane on a roof creating a step off from [a] metal facia strip”, then the prior art reference meets the claim limitation even if the structure in the prior art is not being applied as described by the intended use.
Regarding claims 1, 18 and 19, Bilodeau teaches a composite which may be used as a label or tape comprising a first substrate (20), an adhesive (30), a barrier layer (40) and a release liner (50) wherein the composite is intended to be adhered to a second substrate. (Abstract, Fig.1 and col. 2, lines 48-61).  The first substrate may be PVC (see claim 6). The barrier layer is intended to prevent migration of components from the adhesive layer and substrates. (col. 1, lines 52-62, col 3, lines 43-62 and col. 8, lines 50-64). The adhesive layer may be a pressure-sensitive adhesive or heat-activatable adhesive. (col. 4, lines 22-24). As can be seen in Fig. 1, the adhesive layer and barrier layer extend from one edge to an opposing second edge of the first substrate, across both the width and length thereof.

Bilodeau does not teach a primer layer between the barrier layer and the adhesive layer.
Lane et al. teaches a pressure sensitive adhesive laminate comprising a first filmic polymer, an adhesive layer and a tackifier layer. (Abstract). Lane et al. teaches applying a barrier layer onto the outer surface of the first filmic layer to prevent migration of constituents into the filmic layer. (par. [0054]). Lane et al. further teaches applying a primer layer between the two layers for enhancing adhesion between the adhesive and filmic layer. (Id.).
It would have been obvious to one of ordinary skill in the art to apply a primer layer onto the surface of the barrier layer.
One of ordinary skill in the art would have found it obvious to provide a primer layer on the surface of the barrier layer in order to improve adhesion between the adhesive and the barrier layer.

With respect to the limitations “to bond to each of the metal facia strip and to the PVC membrane” and “to span the step-off to be bondable to each of the metal facia strip and to the PVC membrane” in claims 1 and 19, respectively, the composite disclosed in Bilodeau meets the structural limitations of the invention as claimed and would therefore “bondable” to whatever surface or combination of surfaces containing a “step-off” as presently claimed. The present claimed intended uses do not impart any structural limitations to the PVC cover strip as claimed.

Regarding claims 2, the width of the composite and therefore substrate layer would have been optimizable by one of ordinary skill in the art based on the surface are intended to be covered by the composite. Bilodeau teaches that width’s as high as 30.5 inches can be achieved. (col. 12, lines 43-46), one of ordinary skill in the art would have found it obvious to cut the composite to the desired dimensions.
Regarding claim 3, Bilodeau teaches that the barrier layer is intended to prevent migration of components from the adhesive layer and substrates, which would include plasticizers. (col. 1, lines 52-62, col 3, lines 43-62 and col. 8, lines 50-64).
Regarding claims 4 and 7, the thickness of each of the barrier layer and primer layer would be suitably selected to the appropriate thicknesses in Bilodeau et al. to provide sufficient barrier effect and priming effect to the thermoplastic sheet, based on the relative thicknesses of the other layers and amounts needed for the primer and barrier layers to achieve their intended effects. Bilodeau explicitly teaches that the thickness of the barrier layer should be sufficient to provide the desired barrier properties. (col. 8, lines 57-59). "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955). MPEP 2144.05 (II).
Regarding claim 5, the barrier layer disclosed in in Bilodeau may be epoxy based polymer (i.e. polar polymer). (col. 8, lines 50-64).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 07/18/2022 regarding the 35 U.S.C §103 rejections made of record in the office action mailed on 07/18/2022 have been carefully considered but are deemed unpersuasive.
Applicant argues that Barksdale does not contemplate spanning the adhesive tape material along the entire width of thermoplastic sheet to bond to both surface of the PVC membrane and metal flashing because Barksdale teaches heat welding the thermoplastic sheet to the membrane. (Applicant’s arguments filed 07/18/2022, page 7).
While the Examiner agrees with Applicant’s characterization of the reference, the language used in claim 1 to refer to each of the metal facia strip and PVC membranes on a roof surface are limitations directed to the intended use of the claimed PVC cover strip without imparting additional structure thereto. For purposes of examination, the structural elements of PVC layer, barrier layer, primer layer and pressure sensitive adhesive layer are disclosed in the rejection under §103 based on Barksdale. It is the Examiner’s position that while the laminate is not being applied according to the intended use claimed, the laminate would be able to perform the intended uses present in the claims, as discussed in the rejections above.

A new set of claim rejections are included herein which were not necessitated by amendment. As such the present office action is non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/03/2022